DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of the Claims
Claims 1 and 5-24 are pending in the application.  Claims 2-4 have been cancelled.
The amendment to claim 1, filed on 3/9/2022, has been entered. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide proper antecedent basis for “one or more inner components” and “at least two outer components” as recited in claim 1.

Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1 and 5-24 are rejected under 35 U.S.C. 102((a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kopacz et al. (US PGPUB 2005/0148260).

Regarding claims 1 and 5-7,  Kopacz teaches a wipe comprising a non-woven composite material (a fibrous structure as claimed) including at least one non-woven inner layer ‘12’ and at least one non-woven outer layer (see Abstract and Fig. 9).  Kopacz teaches that the outer layer(s) may be made from gatherable layers such as a first gatherable or outer layer ‘24’ (the inner layer(s) of which correspond to one or more inner components comprising a core component as claimed, and the outer layer(s) of which correspond to at least one outer component of scrim components as claimed) and a second gatherable layer or outer layer '28' (at least one outer component of scrubby components as claimed), which form highly textured outer layers (see [0029], [0051], [0055] and Fig. 9).  

In this regard, Kopacz teaches that a preferred fabric-like material (e.g. for gatherable layers '24' and '28') is a single layer relatively homogenous composite material layer, and that various other layer configurations could also be employed such as multilayer constructions of the same or different fibers in each layer and other types of more homogenous to more distinct single layer to multilayer constructions ([0058]).  Thus, the examiner notes that, in embodiments where Kopacz's gatherable outer layer '24' comprises a multilayer construction, the inner layer(s) of the multilayered gatherable outer layer '24' would correspond to one or more inner components comprising a core component as claimed, and the outermost layer(s) of the multilayered gatherable outer layer '24' would correspond to outer component(s) selected from scrim components as claimed.  In addition, the second gatherable outer layer '28' would correspond to outer component(s) selected from scrubby components as claimed.

With regard to the claimed limitation “a core component comprising a coform fibrous structure comprising a plurality of pulp fibers and a plurality of filaments,” Kopacz teaches that one or both of the gatherable layers ‘24’ and ‘28’ can be a composite material made of a mixture of two or more different fibers or a mixture of fibers and particulates (a coform fibrous structure), filaments) formed by extruding a molten thermoplastic material (a thermoplastic polymer), and wood pulp fibers (see [0055]-[0058]; also [0015]-[0018]).  Kopacz teaches that “microfibers” means small diameter fibers having an average diameter not greater than about 100 microns, for example, having an average diameter of from about 0.5 microns to about 50 microns, or more particularly, microfibers may have an average diameter of from about 4 microns to about 40 microns (see [0018]).  

With regard to the claimed limitation of a plurality of filaments, the examiner notes that Kopacz’s teaching of meltblown and spunbond microfibers would meet this limitation.
In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that meltblown fibers and spunbond fibers would include filaments as claimed, as Kopacz teaches that meltblown fibers are formed by extruding molten threads or filaments and spunbond fibers are formed by extruding thermoplastic material as filaments followed by drawing or other well-known spun-bond mechanisms ([0015]-[0016]).  


Regarding claims 8-12 and 14-23, Kopacz teaches that the gatherable outer layers ‘24’ (the inner layer(s) of which correspond to one or more inner components comprising a core component as claimed, and the outer layer(s) of which correspond to at least one outer component of scrim components as claimed) and/or gatherable outer layers '28' (at least one outer component of scrubby components) may have a textured surface which may be as three-dimensional cloth-like tufts projecting from the layer’s surface randomly or in a pattern (scrubby components, scrubby elements and scrubby fibrous elements as claimed, in a single layer or multilayer construction ([0058]-[0059] and [0063]).  As noted above, Kopacz teaches that one or both of the gatherable layers ‘24’ and ‘28’ can be a composite material made of a mixture of two scrim fibrous elements comprising scrubby fibrous elements as claimed) and wood pulp fibers (see [0055]-[0058]; also [0015]-[0018]).  Kopacz teaches that “microfibers” means small diameter fibers having an average diameter not greater than about 100 microns, for example, having an average diameter of from about 0.5 microns to about 50 microns, or more particularly, microfibers may have an average diameter of from about 4 microns to about 40 microns (see [0018]).  

Regarding claims 13 and 24, similarly as applied above, the examiner notes that Kopacz teaches a non-woven composite material including at least one non-woven inner layer ‘12’ (a scrim component) between a first gatherable or outer layer ‘24’ (the inner layer(s) of which correspond to one or more inner components comprising a core component as claimed, and the outer layer(s) of which correspond to at least one outer component of scrim components as claimed) and a second gatherable layer or outer layer '28' (at least one outer component of scrubby components comprising scrubby fibrous elements), which form highly textured outer layers (see [0029], [0051], [0055] and Fig. 9).  




Response to Arguments

Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. 

Applicant contends that Kopacz fails to teach, at a minimum, a fibrous structure comprising one or more inner components comprising a core component comprising a coform 

Regarding this contention, the examiner notes that Kopacz teaches a non-woven composite material including at least one non-woven inner layer ‘12’ between a first gatherable or outer layer ‘24’ and a second gatherable layer or outer layer '28', which form highly textured outer layers (see Fig. 9).  Kopacz teaches that the gatherable layers '24' and '28' may be multilayer constructions of the same or different fibers in each layer ([0058]).  Thus, the examiner notes that, in embodiments where Kopacz's gatherable outer layer '24' comprises a multilayer construction, the inner layer(s) of the multilayered gatherable outer layer '24' would correspond to one or more inner components comprising a core component as claimed, and the outermost layer(s) of the multilayered gatherable outer layer '24' would correspond to outer component(s) selected from scrim components as claimed.  In addition, the second gatherable outer layer '28' would correspond to outer component(s) selected from scrubby components as claimed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789    
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789